Citation Nr: 1019168	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  03-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thoracic muscle spasm 
with chronic and mechanical low back pain (claimed as back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had honorable service from August 1988 to April 
15, 1993.  His service from April 16, 1993, to June 12, 1998, 
resulted in an other-than-honorable discharge.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied, in pertinent part, 
service connection for a back disability.  The Veteran 
perfected his appeal in February 2003.

In November 2006, the Veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the San Antonio, 
Texas satellite office of the Houston, Texas, VARO.  The 
Veteran was scheduled for an additional BVA hearing, 
apparently in error, in February 2007 and he failed to 
appear.

In April 2007 and June 2009, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the Veteran's claim (as 
reflected in the most recent November 2009 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for thoracic muscle spasm with chronic and 
mechanical low back pain (claimed as back disability) is 
warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The Veteran contends that he injured his back during in 
service in October 1992 with continuing treatment and 
symptoms throughout service and post-service.  However, 
service treatment records reveal two separate back injuries, 
one in October 1992 and one in May 1998.  Recognizing that 
only disabilities with their etiology within the first period 
of service from August 1988 to April 15, 1993, are eligible 
for benefits, an opinion as to which period of time consists 
of the etiology of the Veteran's current back disorder is 
necessary. 

In October 1992, during his period of honorable service, the 
Veteran went to sick call complaining of midline back pain 
from lifting some large gallon drums.  The examiner noted 
tenderness and muscle spasm from T7 to T12 in the midline and 
back strap muscles.  Severe back pain, most likely a muscle 
strain or ligamentous sprain with spasm was diagnosed.  A 
follow-up X-ray report dated in October 1992 revealed no 
abnormalities.  At a follow-up examination also dated in 
October 1992, the Veteran noted he was feeling better and 
that the pain was localizing to his right lower 
trapezius/teres major and minor areas.  The examiner reported 
paravertebral tenderness and muscle spasm with a diagnosis of 
muscle strain or ligamentous sprain secondary to lifting, but 
noted there was no evidence of systemic or disc disease.  The 
Veteran was given a temporary physical profile to preclude 
lifting, running or jumping due to his back.  In another 
follow-up noted dated the same month, the examiner noted that 
the Veteran was feeling better, and the spasm had largely 
resolved, although he did not adhere to the bedrest or 
quarters. 

The Veteran also complained of back pain in December 1992, 
though to a lesser degree than in October.  Pain and swelling 
was found in the region of T6-T9 with spasms.  There was no 
deformity of spine, but there was palpation of paravertebral 
muscles on the right side.  Range of motion was limited and 
mid-back muscle spasm was diagnosed.  In a January 1993 
follow-up note, the Veteran stated that he improved slightly 
but still experienced pain in his mid-right back, exacerbated 
by the lifting he did for his job, and playing basketball.  
In a January 1993 orthopedic consult, the examiner noted that 
there was no discreet area of tenderness, no motor 
dysfunction, no neurovascular dysfunction, and he was able to 
lift a 30 lb chair directly overhead with both hands and 
bring it out to front with elbows extended.  The Veteran was 
given a temporary physical profile to preclude lifting, 
running or jumping due to his back.  The examiner noted doubt 
over any permanent impairment or condition. An X-ray report 
dated in February 1993 found spine alignment satisfactory 
with no fracture, bony abnormalities, or paravertebral soft 
tissue masses seen.  The Veteran's period of honorable 
service ended on April 15, 1993. 

An emergency care note dated in September 1994 revealed the 
Veteran complained of pain to clavicle, neck, and back after 
falling while playing football.  

In May 1998, during his period of less than honorable 
service, the Veteran complained of back pain for a month 
after lifting a heavy object.  Upon examination, the examiner 
found back muscle spasms in the thoracic region and no bone 
tenderness throughout the spine to deep palpation.  There was 
no lumbar pain/tenderness.  The diagnosis was thoracic muscle 
spasm/strain.  An X-ray report of the thoracic spine noted 
mild right convex curvature of the thoracic spine, without 
evidence of acute focal bone abnormalities.  The paraspinous 
soft tissues were unremarkable and the intervertebral disc 
heights were grossly normal.  Lumbar spine series report 
noted greater than expected concavity of the vertebral body 
endplates in the lower lumbar spine, most likely due to Smorl 
nodes.  The intervertebral disk heights were normal, and the 
nerve exit foramina were grossly patent bilaterally. 

In a post-service September 1998 family practice evaluation, 
the Veteran was evaluated for chronic back pain in the 
thoracic and lumbar areas as well as hip stiffness. 

A VA orthopedic examination report dated in February 2004 
noted complaints of T4-T6 intrascapular discomfort, muscle 
spasms, twitching, daily symptoms, aching feeling, and cramp 
sensation regularly every day.  Upon review of the claims 
file and a physical examination, the examiner noted no 
thoracic muscle spasms found, subjective symptoms included 
right sternoclavicular region pain without objective 
evidence, and no specific orthopedic pathology found on 
diagnostic testing.  The examiner diagnosed myofascial pain 
syndrome of the right thoracic trapezius muscle bellies. 

In private treatment records dated from April to August 2006, 
the Veteran complained of intermittent pain in the mid to 
lower back area. 

In November 2006, the Veteran submitted a letter from his 
private physician stating that "upon review of all notes, it 
appears that his pains and discomfort is directly related to 
his injury sustained on active duty."  However this 
statement does not specify which injury during service, 
October 1992 or May 1998. 

During a VA spine examination dated in October 2008, the 
Veteran complained of low back discomfort for years, stating 
he felt it was due to lifting heavy objects.  The Veteran 
complained of daily aching lumbar pain that started years 
ago.  He stated he was not working, but was not retired, and 
was unemployed due to his "back condition."  After review 
of records and following physical examination, the diagnosis 
was mild degenerative disc disease of the lumbar spine.  The 
physician noted that the chronicity/severity of the Veteran's 
ankle/foot condition were insufficient to establish any clear 
linkage between them and his back condition. 

In a December 2008 VA chiropractic note, the Veteran 
complained of upper thoracic back pain.  A December 2008 VA 
X-ray report of the thorocolumbar spine and cervical spine 
found no fractures, dislocations, or significant degenerative 
changes. 

During a November 2009 VA spine examination, the Veteran 
complained of low back pain from when he tried to stop a 
falling 55 gallon drum of oil while in service in 1992.  Upon 
examination, the examiner found guarding, pain with motion, 
and tenderness, with no indication of spasms, atrophy, or 
weakness.  An X-ray report of the lumbar spine reported 
osteoarthritic changes in the intervertebral facet joints 
noted between L4, L5, and S1.  The examiner diagnosed mild 
degenerative disc disease of the lumbar spine, mild 
osteoarthritis of the lumbar spine, and recurrent low back 
strain.  The examiner further opined that his low back 
disability was less likely than not related to his in-service 
right upper back strain as it was reported resolved in 
service, and there is no obvious direct cause and effect 
relationship between his right upper back muscle 
strain/spasms and his current mild low back arthritis. 

Although the November 2009 VA examiner provided an 
examination and opinion concerning the Veteran's low back 
disorder, the Board finds another VA spine examination is 
required to determine if the Veteran has a current mid-back 
disability, and, if so, whether that disability is related to 
his 1992 in-service mid-back strain.  VA regulations provide 
that where "the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2005); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required by the 
courts "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination."  Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993).  Thus, the Board finds that a more 
thorough VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should schedule the Veteran 
for a VA orthopedic evaluation by a 
physician to determine the etiology of 
his mid-back disability.  All necessary 
tests should be conducted.  Prior to the 
examination, the claims folder must be 
made available to the physician 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

Following examination of the Veteran and 
consideration of the Veteran's claims 
file, the physician is requested to 
provide a clear opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
mid-back disability was incurred while in 
honorable service (pre-April 1993).

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, 
consideration of the Veteran's claims, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


